 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 428 
Cray Construction Group LLC 
and
 Laborers Inter-
national Union of No
rth America, Local 130, 
AFLŒCIO.
  Case 4ŒCAŒ32367 
March 5, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
WALSH AND MEISBURG
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint. 
 Upon a charge filed by the 
Union on August 18, 2003, the General Counsel issued 
the complaint on November 26
, 2003, against Cray Con-
struction Group LLC (the Respondent), alleging that it 

has violated Section 8(a)(1) a
nd (5) of the Act.  The Re-
spondent failed to file an answer. 
On December 23, 2003, the General Counsel filed a 
Motion for Default Judgment with the Board.  On De-
cember 24, 2003, the Board i
ssued an order transferring 

the proceeding to the Board 
and a Notice to Show Cause 
why the motion should not be granted.  The Respondent 

filed no response.  The allegations in the motion are 

therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 

that unless an answer was filed on or before December 
10, 2003, all the allegations in the complaint may be 
found to be true.  Further, the undisputed allegations in 
the General Counsel™s motion disclose that the Region, 
by letter dated December 10, 
2003, notified the Respon-
dent that unless an answer was received by December 17, 
2003, a motion for default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer, we grant the General Coun-
sel™s Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Pennsylvania 
corporation, with an office in Gap, Pennsylvania, has 
been engaged as a concrete contractor in the construction 
industry. 
During the 12-month period preceding the issuance of 
the complaint, the Respondent, in conducting its business 
operations described above, at a parking garage construc-

tion project located in Scranton, Pennsylvania, provided 
services valued in excess of $50,000 directly to the 
Quandel Group, Inc., an enterprise located within the 

Commonwealth of Pennsylvania. 
At all material times, the Quandel Group, Inc., a Penn-
sylvania corporation, with an
 office and place of business 

in Harrisburg, Pennsylvania, has been engaged as a con-
struction general contractor. 
During the past year, the Quandel Group, Inc., in con-
ducting its business operations described above, pur-

chased and received at its Harrisburg, Pennsylvania of-
fice goods and services valued in excess of $50,000 di-
rectly from points outside the Commonwealth of Penn-
sylvania. 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act and that Laborers International Union of 

North America, Local 130, AFLŒCIO, is a labor organi-
zation within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, Michael Smith has held the posi-
tion of the Respondent™s president and has been a super-
visor of the Respondent within the meaning of Section 

2(11) of the Act and an agent of the Respondent within 
the meaning of Section 2(13) of the Act. 
On or about March 18, 2
003, the Respondent became 
signatory to, and bound to the terms of, the collective-

bargaining agreement (the 
Agreement), between Labor-
ers™ District Council of Eastern Pennsylvania and Gen-
eral and Sub-Contractors™ A
ssociations, effective by its 
terms from May 1, 1998, to April 30, 2003, and continu-

ing in effect from year to year thereafter unless either 
party submits notice of termination ﬁin writing to the 
other party not less than 60 days prior to the expiration 

date.ﬂ 
The Respondent has not notified the Union of its intent 
to terminate the Agr
eement pursuant to the terms therein. 
Pursuant to the Agreement,
 the Respondent recognized the Union as the exclusive 
collective-bargaining repre-

sentative of a unit consisting of journeymen laborers, 

construction specialists, mason and plaster tenders, skid-
steering loader and forklift 
laborers, masonry crane la-
borers, and foremen performing work within the geo-
graphic jurisdiction of the Union. 
The Respondent engaged in the conduct described 
above without regard to whet
her the majority status of 
the Union had ever been established under the provisions 
of Section 9(a) of the Act. 
At all material times, the unit has been appropriate for 
the purposes of collective ba
rgaining within
 the meaning 
of Section 9(b) of the Act. 
341 NLRB No. 50 
 CRAY CONSTRUCTION GROUP
 429
At all material times sin
ce at least March 18, 2003, 
based on Section 9(a) of the Act, the Union has been the 
limited exclusive collective-ba
rgaining representative of 
the unit. 
Since on or about April 15, 2003, the Respondent has 
ceased abiding by the Agreem
ent while performing work 
within the geographic jurisdiction of the Union by, inter 
alia, failing and refusing to remit dues moneys to the 
Union and to make wage payments to employees as re-
quired by the Agreement. 
The subjects set forth above relate to wages, hours, and 
other terms and conditions of employment of the unit and 

are mandatory subjects for the purposes of collective 
bargaining. 
The Respondent engaged in the conduct described 
above without prior notice to the Union and without hav-

ing afforded the Union an opportunity to bargain with the 
Respondent concerning this conduct. 
The Respondent engaged in the conduct described 
above without the Union™s consent. 
CONCLUSION OF 
LAW By the conduct described above, the Respondent has 
been failing and refusing to bargain collectively with the 

limited exclusive collective-ba
rgaining representative of 
its employees, and has thereby engaged in unfair labor 
practices affecting commerce 
within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act.
1                                                          
                                                                                             
1 The complaint also alleges that the Respondent violated Sec. 
8(a)(5) of the Act by failing to make 
contributions to ﬁcertain fundsﬂ as 
required by the contract.  However, neither the complaint nor the mo-
tion describe what those funds are.  The Board has held that certain 

types of benefit funds are permissi
ve subjects of bargaining for which 
no remedy would be warranted.  See, e.g., 
Finger Lakes Plumbing & 
Heating Co., 254 NLRB 1399 (1981) (industry advancement fund).  
There is no indication here as to the nature of the funds involved.  In 
these circumstances, we decline to fi
nd that the Respondent violated the Act by refusing to make contributions to these unspecified funds.  
Accordingly, the motion is denied w
ith respect to this allegation, and the matter is remanded to the Regional Director for further appropriate 

action.  Nothing herein will require 
a hearing if, in the event of an 
appropriate amendment to the compla
int, the Respondent again fails to 
answer, thereby admitting 
evidence that would permit the Board to find 
the alleged violation.  In such circumstances, the General Counsel may 

renew the motion for default judgment with respect to the amended 
complaint allegations.  
See VMI Cabinets & Millwork
, 340 NLRB No. 
143, slip op. at 3 fn. 2 (2003) (default
 judgment denied as to allegation 
that respondent failed to bargain over decision to close business); 
St. Regis Hotel
, 339 NLRB 143, slip op. at 2 fn. 3 (2003) (default judg-
ment denied as to information request for ﬁother matters important to 
the Union.ﬂ); see also 
Michigan Inn
, 340 NLRB No. 115, slip op. at 7 
(2003) (complaint not well pleaded if
 too vague to determine whether a 
violation occurred). 
Member Walsh notes that although 
the complaint does not describe 
the ﬁcertain funds,ﬂ it alleges that 
they are mandatory subjects of bar-
gaining.  By failing to file an an
swer, the Respondent has admitted this 
complaint allegation.  Therefore, 
Member Walsh would grant default 
judgment with respect to the Respondent™s uncontested failure to make 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(5) 
and (1) by, inter alia, failing and refusing since April 15, 

2003, to remit dues moneys to the Union, we shall order 
the Respondent to remit to the Union all such dues mon-
eys that were deducted from unit employees™ pay pursu-
ant to valid dues-checkoff authorizations, as required by 
the Agreement, with inte
rest as prescribed in 
New Hori-
zons for the Retarded
, 283 NLRB 1173 (1987). 
In addition, having found that the Respondent violated 
Section 8(a)(5) and (1) since April 15, 2003, by other-
wise ceasing to abide by the agreement, including by 
failing and refusing to make wage payments to employ-
ees as required by the Agreem
ent, we shall order the Re-
spondent to make whole its unit employees for any loss 
of earnings and other benefits they have suffered as a 
result.  All payments to employees shall be computed in 

the manner set forth in 
Ogle Protection Service, 
183 
NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), 

with interest as prescribed in 
New Horizons for the Re-tarded, 
supra.
 ORDER The National Labor Relations Board orders that the 
Respondent, Cray Construction Group LLC, Gap, Penn-
sylvania, its officers, agents, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Failing and refusing to abide by its collective-
bargaining agreement by, inter alia, failing and refusing 
to remit dues moneys to Laborers™ International Union of 
North America, Local 130, AFLŒCIO, and failing and 

refusing to make wage payments to unit employees.  The 
appropriate unit includes journeymen laborers, construc-
tion specialists, mason and plaster tenders, skid-steering 

loader and forklift laborers, 
masonry crane laborers, and 
foremen performing work within the geographic jurisdic-
tion of the Union. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Remit to the Union dues 
that were deducted from 
unit employees™ pay pursuant to valid dues-checkoff au-
 the fund contributions.  However, he would leave to compliance the 
issue of whether any of the funds are permissive subjects of bargaining 
for which no remedy would be warranted. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 430 
thorizations, and that were not remitted since about April 
15, 2003, as required by the collective-bargaining agree-
ment, with interest, in the manner set forth in the remedy 
section of this Decision. 
(b) Make whole unit employees for any loss of earn-
ings and other benefits ensuing from its failure to abide 

by the collective-bargaining 
agreement since April 15, 
2003, including its failure to make the contractually re-
quired wage payments to employees, with interest, as set 
forth in the remedy section of this Decision. 
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its facility in Gap, Pennsylvania, copies of the attached 

notice marked ﬁAppendix.ﬂ
2  Copies of the notice, on 
forms provided by the Regional Director for Region 4, 

after being signed by the Respondent™s authorized repre-

sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 

by the Respondent at any time since April 15, 2003. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
                                                          
 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to abide by our collective-
bargaining agreement by, among other things, failing and 
refusing to remit dues moneys
 to Laborers™ International 
Union of North America, Local 130, AFLŒCIO, and fail-
ing and refusing to make wage payments to our unit em-
ployees.  The appropriate un
it includes journeymen la-
borers, construction specialists, mason and plaster ten-
ders, skid-steering loader an
d forklift laborers, masonry 
crane laborers, and foremen performing work within the 
geographic jurisdiction of the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL remit to the Union dues that were deducted 
from unit employees™ pay pursuant to valid dues-
checkoff authorizations, and th
at were not remitted since 
about April 15, 2003, as 
required by the collective-
bargaining agreement, with interest. 
WE WILL make whole our unit employees for any loss 
of earnings and other benefits ensuing from our failure to 
abide by the collective-bargai
ning agreement since April 
15, 2003, including our failure to make the contractually 

required wage payments to employees, with interest. 
 CRAY CONSTRUCTION GROUP LLC       